Citation Nr: 1813740	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  15-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a cervical spine condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957 and from January 1958 to August 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in San Diego, California.  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in January 2018.  The transcript of the hearing is associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left shoulder disability and a cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1994 decision, the Board denied entitlement to service connection for a left knee disability.  The Veteran was informed of his appellate rights but did not appeal that decision and it became final.  

2.  Evidence received since the September 1994 Board decision denying service connection for a left knee disability does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1994 Board decision, which denied service connection for a left knee disability, is final.  38 U.S.C. § 7104 (West 1994); 38 C.F.R. § 20.1100 (1994).  

2.  New and material evidence has not been received to reopen the claim for service connection for a left knee disability.  38 U.S.C. §§ 5108 (West 2017); 38 C.F.R. §§ 3.156, 20.1105 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Petition to reopen claim for service connection for a left knee disability 

In an October 1991 rating decision, the RO denied entitlement to service connection for a left knee disability.  The Veteran filed a timely appeal to that decision and the Board subsequently denied the claim for entitlement to service connection for a left knee disability in a September 1994 decision.  While acknowledging that the Veteran had a current left knee disorder, the Board denied service connection as the evidence did not show that such disability was incurred or aggravated by service.  The Board noted in its September 1994 decision that the Veteran's service treatment records were silent to any complaint, diagnosis, or indicators of chronic left knee disability, and post service records were silent for any complaints or manifestations of arthritis within one year of the Veteran's separation from active duty.  

The Veteran did not appeal the Board's decision and it became final.  38 U.S.C. § 7104 (West 1994); 38 C.F.R. § 20.1100 (1994).  In the most recent rating decision in September 2014, the RO denied reopening the claim for service connection for a left knee disability.  New and material evidence is required to reopen the previously denied claim of entitlement to service connection for a left knee disability.  

In reviewing the September 2014 decision, the Board has determined that a new and material evidence analysis is proper for the left knee disability issue on appeal, as it was clearly adjudicated by the September 1994 Board decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the left knee disability issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final September 1994 Board decision.  Specifically records including, but not limited to, VA treatment records, private medical treatment records, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records showed continued treatment for the Veteran's left knee.  These additional records do not provide a possible nexus for the Veteran's left knee disability to his active service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran submitted additional medical records which continue to show treatment for left knee pain due to arthritis.  The Veteran's previous medical evidence also showed that he underwent left knee surgery in 1977.  In a March 1992 RO hearing, the Veteran explained that he had fallen during a boxing match in active service, hurting his left knee along with other parts of his body.  The Veteran claimed that the records pertaining to that event were lost or otherwise unavailable when his service treatment records did not show complaints of or treatment for a left knee disability.  However, the Veteran's previously submitted evidence showed that he had an X-ray in 1974, eleven years post-service, showing a normal left knee.  Additionally, in the March 1992 RO hearing, the Veteran stated that while he worked as a law enforcement office after service, he fell in an unfilled concrete swimming pool while chasing criminal suspects in the mid 1970s, and that later he underwent left knee surgery.  This evidence was considered in the prior rating decision and Board decision in September 1994.  The Veteran's left knee disability claim for service connection was denied due to a lack of a nexus between the Veteran's left knee disability and his active service.  

At the January 2018 hearing, the Veteran asserted that his left knee disability was a result of his right knee disability.  However, presenting a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Regardless, the competent medical evidence of record does not support the Veteran's contentions.  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for a left knee disability.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate a left knee disability claim, i.e. an indication of a nexus between the Veteran's left knee disability and active service, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied left knee disability claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 20.1105.  

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for a left knee disability.  


ORDER

The petition to reopen the claim for a left knee disability based upon the submission of new and material evidence is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran's medical treatment records show that he has been diagnosed with cervical spondylosis and degenerative changes of the left shoulder, specifically in the glenohumeral and acromioclavicular joints.  The Veteran has also submitted letters dated June 2013 and February 2014 from medical treatment providers indicating these conditions may be related to the Veteran's time in active service.  The Veteran has not been afforded a VA examination for service connection purposes for the cervical spine and left shoulder disabilities.  

Because the information provided by the Veteran's private health care providers suggests a possible association between the Veteran's cervical spine disability and left shoulder disability and his service, such is sufficient to satisfy the low threshold standard in McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a remand for an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for the cervical spine or left shoulder disabilities.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Schedule the Veteran for a VA cervical spine examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a cervical spine disability.  

For any cervical spine condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cervical spine disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA left shoulder examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a left shoulder disability.  

For any left shoulder condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of left shoulder disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


